    Case 2:19-cr-00019-PLM ECF No. 35 filed 09/21/20 PageID.54 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             NORTHERN DIVISION

UNITED STATES OF AMERICA,                  Case No. 2:19-cr-19

                   Plaintiff,              Hon. Paul L. Maloney
                                           U.S. District Judge
      v.

RALPH FLETCHER HEPNER, JR.,

                   Defendant.
                                       /

                           ORDER FOR DETENTION

      Defendant appeared before the undersigned for an initial appearance and

arraignment on May 19, 2020. At that time, Defense counsel indicated she would

discuss the Government’s detention motion with Defendant and contact the Court to

schedule a hearing if needed.

      As of this date, Defendant has not requested a hearing on the Government’s

motion for detention.

      IT IS HEREBY ORDERED that Defendant shall remain detained pending

further proceedings.

      IT IS SO ORDERED.


Dated: September 21, 2020              /s/ Maarten Vermaat
                                     MAARTEN VERMAAT
                                     U.S. MAGISTRATE JUDGE
